Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on September 14, 2021, in which claims 1, 2, 4, 8, 9, 11, 12, 14, 17-20 have been amended, claims 21-24 have been added, and claims 3, 5, 13, and 15 have been canceled. Claims 1, 2, 4, 6-12, 14, and 16-24 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 14, 16-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mobility Robustness in 5G Networks (Ericsson) in view of Deenoo et al. (US 2021/0243808).
Regarding claims 1, 11, and 21, Ericsson teaches a method for executing conditional handover (CHO) by a User Equipment (UE) in a wireless communication network (i.e., command of conditional handover to reduce the number of failure occurrences, page 2, last 2 paragraphs), comprising: receiving, from a source cell, a radio resource control (RRC) reconfiguration message including first conditional handover configuration information (i.e., the mobile terminal receives a handover 
Ericsson does not specifically teach continuing a Radio Link Monitoring (RLM) timer and an RLM procedure on the source cell, until a first candidate target cell from a plurality of candidate target cell from a plurality of candidates target cells satisfies at least one execution condition from the one or more execution conditions for performing the CHO and stopping the RLM timer based on a first candidate target cell configuration corresponding to the first candidate target cell from the plurality of target cell configurations included in the first CHO configuration information. 
 ([0167]). Inherently corrective action is taken whether or not to stop monitoring based on a set parameters. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the techniques Deenoo within the system of Ericsson in order to perform channel status aware RLM based on a status of a timer, and adapt timer based on channel occupancy ([0140]-[0141]).
Regarding claims 4, 14, Ericsson in view of Deenoo teaches all the limitations above. Ericsson further teaches the CHO configuration comprises a condition for executing the CHO for the candidate target cell (pages 4, 6). 
Regarding claims 6, 16, 23, Ericsson in view of Deenoo teaches all the limitations above. Ericsson further teaches the plurality of target cell configurations are carried in 
Regarding claims 7, 17, Ericsson in view of Deenoo teaches all the limitations above. Ericsson further teaches the CHO configuration is a delta configuration to a current source cell configuration (pages 4, 6). 
Regarding claims 8, 18, 24, Ericsson in view of Deenoo teaches all the limitations above. Ericsson further teaches the plurality of target cell configurations in the CHO configuration cannot be altered by the source cell (i.e., pages 4, 6).  
Regarding claims 9, 19, Ericsson in view of Deenoo teaches all the limitations above. Ericsson further teaches the plurality of conditions for executing the CHO is determined and appended by the source cell to the CHO configuration (pages 4-5). 
Regarding claims 10, 20, Ericsson in view of Deenoo teaches all the limitations above. Cho further teaches the RLM timer is a T310 timer (i.e., RRC runs on a time T310 [0261]) in order to stop the time when the physical channel problem has been solved. 
Allowable Subject Matter
Claims 2, 12, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6-12, 14, and 16-24 have been considered but are moot because the new ground of rejection does not rely on any 
 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/14/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEAN A GELIN/           Primary Examiner, Art Unit 2643